DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that combination of Dai and Hu fails to disclose “determine a resource utilization manner for transmitting the information based on the type and the priority of the information”
In response to argument, Examiner respectfully disagree.  Hu discloses a V2V device about to transmit traffic safety information/position and velocity can determine and reserve a high priority channel to transmit this high priority traffic type (pages 17, 19-25), FIGs. 5-8

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15, 16 recite the limitation “determine a resource utilization manner for transmitting the information based on the type and the priority of the information” which does not appear to be supported by the instant application’s specification.  The specification (USPN 20190357218) discusses “resource utilization priority” in paragraph [0056] and “resource utilization based on the type of the information” [0037, 0041].  However the specification is silent in lending support to “resource utilization based on the type and the priority of the information” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8, 10, 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,420,111, hereafter Patent’111 in view of Hu et al (WO 2016/078684) 

	Regarding claim 1, Patent’111 discloses
	A wireless communication device, comprising:
	at least one processor configured to:
	acquire a type of information to be transmitted via a device-to-device (D2D) communication, the type being one of a plurality of types that includes at least a first type and a second type
	determine a transmission power for the information of the second type based on a power control parameter received from a base station, the power control parameter being related to a priority of the information
	Patent’111 does not expressly disclose determine a resource utilization manner for transmitting the information based on the type and the priority of the information

	Hu discloses related to a priority of the information (transmission of data comprising high priority safety related data (page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)
determine a resource utilization manner for transmitting the information based on the type and the priority of the information (device in V2V network determines high priority data channel for transmission of high priority traffic safety information, e.g. position/location information, based on control channel information (pages 17, 19-25), FIGs. 5-8
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “related to a priority of the information; determine a resource utilization manner for transmitting the information based on the type and the priority of the information” as taught by Hu into Dai’s system with the motivation to enable a wireless communication to transmit high priority data with more certainty of being received in a V2X network communications (Hu, page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)

Claims 2-8, 10, 12-14 are rejected for reciting verbatim features of allowed claims 2-12 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (USPN 2014/0274196) in view of Hu et al (WO 2016/078684).

	Regarding claim 1, Dai discloses
	a wireless communication device, comprising: (wireless communication device (FIG. 2) comprising (page 14-15)
	circuitry configured to: (a processor (FIGs. 7, 8 #71, 81) configured to [0009, 0010], FIGs. 7-8
 	acquire a type of information to be transmitted via a device-to-device (D2D) communication, the type being one of a plurality types that includes at least a first type and a second type (wireless communication device having a type of data/information to be transmitted via D2D, the type comprising one of such as conversational voice or buffered streaming [0075-0100], Tabl 1, FIG. 5
	determine a transmission power for transmitting the information based on a power control parameter received from a base station, (wireless communication device determines transmit power based on transmit/receive power of a signal indicated by base station [0027-0032, 0079-0092], FIGs. 1-3, 6)
	the power control parameter indicating a path loss and the power control parameter being related to the information (pathloss indicated by difference between receive and transmit power related to type of 
 	determine a resource utilization manner for transmitting the information (wireless communication device determines resource blocks for transmitting information [0081-0084, 0107]
	Dai does not expressly disclose related to a priority of the information; determine a resource utilization manner for transmitting the information based on the type and the priority of the information

	Hu discloses related to a priority of the information (transmission of data comprising high priority safety related data (page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)
	determine a resource utilization manner for transmitting the information based on the type and the priority of the information (device in V2V network determines high priority data channel for transmission of high priority traffic safety information, e.g. position/location information, based on control channel information (pages 17, 19-25), FIGs. 5-8
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “related to a priority of the information; determine a resource utilization manner for transmitting the information based on the type and the priority of the information” as taught by Hu into Dai’s system with the motivation to enable a wireless communication to transmit high priority data with more certainty of being received in a V2X network communications (Hu, page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)

Claim 15 is rejected based on similar ground(s) provided in rejection of claim 1

	Regarding claim 2, Hu discloses type of information being predefined based on content of the information being such as CAMs or FCD (page 17)

	Regarding claim 5, Hu discloses first type information being safety related cooperative awareness messages (CAMs) (page 17)

	Regarding claim 12, Hu discloses wireless communication device operates as a UE operable in LTE/5G (pages 15, 17-18)

	Regarding claim 13, Dai discloses transmit/receive circuitry for receiving RRC signaling comprising power control information [0190, 0150-0159, 0103-0105], FIG. 7

 	Regarding claim 14, Hu discloses wireless communication device comprised in a vehicle (pages 16-18)

	Regarding claim 16, Dai discloses 
	a wireless communication device for a base station, the wireless communication device comprising: (base station communicating wirelessly [0172-0182], FIG. 9)
	circuitry configured to: (processor operable to [0175, 0183]
	determine a type of information to be transmitted by a user equipment via a device-to-device (D2D) communication based on indication information from the user equipment (determine type of information being transmitted by transmitting UE based on transmitted SINR/BLER received via feedback provided by receiving UE and SINR/BLER configuration for service type [0076, 0091-0095], FIG. 5, Table 1
	the type being one of a plurality of types that includes at least a first type and a second type (type comprising one of such as conversational voice or buffered streaming [0075-0100], Tabl 1, FIG. 5
	transmit a power control parameter to the user equipment, (base station provides transmit power based on transmit/receive power of a signal indicated by base station [0027-0032, 0079-0092], FIGs. 1-3, 6)
 	the power control parameter indicating a path loss and the power control parameter being related to the information (pathloss indicated by difference between receive and transmit power related to type of information being sent, e.g. conversational voice or buffered streaming, to achieve a particular BLER threshold, [0030, 0100-0111], Table 1, FIGs. 5, 6)
	Dai does not expressly disclose related to a priority of the information; determine a resource utilization manner for transmitting the information based on the type and the priority of the information

	Hu discloses related to a priority of the information (transmission of data comprising high priority safety related data (page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)
	determine a resource utilization manner for transmitting the information based on the type and the priority of the information (device in V2V network determines high priority data channel for transmission of high priority traffic safety information, e.g. position/location information, based on control channel information (pages 17, 19-25), FIGs. 5-8
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “related to a priority of the information; determine a resource utilization manner for transmitting the information based on the type and the priority of the information” as taught by Hu into Dai’s system with the motivation to enable a wireless communication to transmit high priority data with more certainty of being received in a V2X network communications (Hu, page 9 lines 28-36, page 16 lines 18-32), FIGs. 4-7)




	Regarding claim 18, Hu discloses resource allocations from eNB to wireless communication devices being orthogonal to each other (FIGs. 6-7)


Claims 3, 4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Hu and in further view of Novlan et al (USPN 2016/0295624), Provided by Applicant’s IDS.

	Regarding claim 3, Hu discloses eNB allocates dedicated resource(s) based on traffic type being transmitted in D2D communication (page 26).  Combined system of Dai and Hu does not expressly disclose the wireless communication device selecting a communication resource for transmitting information.
	Novlan discloses UE selecting a portion of resources allocated by base station [0046, 0047] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wireless communication device selecting a communication resource for transmitting information” as taught by Novlan into combined system of Dai and Hu with the motivation to enable a base station to allocate resources to UE in a V2X network communications (Novlan, paragraph [0053-0055, 0086, 0107], FIGs. 2, 26)

	Regarding claim 4, Hu discloses wireless communication device receives and determines predetermined power control as provided by eNB (pages 17, 18).  Combined system of Dai and Hu does not expressly disclose determine a transmission power for the information

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine a transmission power for the information” as taught by Novlan into combined system of Dai and Ju with the motivation to enable effective V2X network communications (Novlan, paragraph [0117, 0118, 0125])

	Regarding claim 9, combined system of Dai and Hu does not expressly disclose determine a transmission power for the information of the second type based on a priority of the information 
	Novlan discloses UE determines transmit power being maximum if message is prioritized [0125, 0117]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine a transmission power for the information of the second type based on a priority of the information” as taught by Novlan into combined system of Dai and Hu with the motivation to enable effective V2X network communications (Novlan, paragraph [0117, 0118, 0125])

	Regarding claim 10, Novlan discloses UE determines transmit power based on information provided by base station for transmissions associated with priority [0125-0127]

	Regarding claim 11, Novlan discloses UE determines transmit power based configuration information provided by base station containing traffic type flag and corresponding transmission power parameters [0125-0127]


Claims 6-8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Hu and in further view of 3GPP TSG RAN WG1 Meeting #75 November 11-15 2013, hereafter “WG1”, provided by Applicant’s IDS.

	Regarding claims 6, 19, Hu discloses wireless communication device transmitting information of second type using resources (pages 17, 18, 26).  Combined system of Dai and Hu does not expressly disclose select a communication resource for transmitting the information of the second type from shared communication resources which are used for the device-to-device communication and communication between a base station and a user equipment
	
	WG1 discloses select a communication resource for transmitting information from shared communication resources which are used for the device-to-device communication and communication between a base station and a user equipment (UE selects resource for transmitting D2D information from resources that can be used for D2D communications and UE to eNB communications (Section 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “select a communication resource for transmitting information from shared communication resources which are used for the device-to-device communication and communication between a base station and a user equipment” as taught by WG1 into combined system of Dai and Hu with the motivation to enable an UE to avoid overlapping transmission/receptions (WG1, Section 3)

	Regarding claims 7, 20, WG1 discloses in overlapping UL and D2D transmissions from an UE, D2D has priority to use scheduled resource while UL transmission is moved to another resource (Section 3)

	Regarding claim 8, Hou discloses D2D/device-to-device communications occurring in unlicensed band/5G spectrum (pages 17-19) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THAI NGUYEN/Primary Examiner, Art Unit 2469